Citation Nr: 0740556	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO. 05-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.

3. Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD.

2. An acquired psychiatric disability, other than PTSD, was 
not manifested during the veteran's active duty service or 
for several years thereafter, nor is an acquired psychiatric 
disability, other than PTSD, otherwise related to the 
veteran's active duty service.

3. For 2002, 2003, 2004, 2005, 2006, and 2007, the veteran 
either did not report her annual income or her reported 
annual income exceeded the applicable statutory level for the 
annualized period in which the income was received.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2. An acquired psychiatric disability, other than PTSD, was 
not incurred or aggravated during the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3. The veteran does not meet the income criteria for improved 
pension benefit. 38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April 2003 and April 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate nonservice-connected 
pension claims, service connection claims, increased rating 
claims, and effective date claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims. 

The notice was not timely because it was issued after the 
rating decision on appeal was issued; however, the veteran 
was not prejudiced from this timing error because the 
veteran's claims were readjudicated after the veteran 
received proper notice. (See the June 2006 supplemental 
statements of the case.) See Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, VA 
treatment records, and a VA medical examination report. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.



Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §1110; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

In multiple statements, the veteran has claimed that she was 
sexually assaulted during service and that this assault was 
her in-service PTSD stressor. In claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development. 
Patton v. West, 12 Vet. App. 272, 277 (1999). These 
procedures take into account the fact that since personal 
assault is an extremely sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor. 
These procedures thus acknowledge the difficulty claimants 
face in establishing the occurrence of the stressor through 
standard evidence, and the need for development of alternate 
sources of evidence. See VA Adjudication Procedure Manual 
M21-1 (hereinafter M21-1), Part III, paragraph 5.14c (Feb. 
20, 1996) (substantially enlarging on the former Manual M21-
1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)). Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse. Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions state that if the claimed 
stressful incident is a personal assault, a stressor 
development letter specifically tailored for personal assault 
cases should be sent to the veteran. See M21-1, Part III, 
para. 5.14(c)(6).

Finally, 38 C.F.R. § 3.304(f)(3) requires that VA not deny 
such claims without:  (1) first advising claimants that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
The record shows that the veteran was advised of these 
provisions by way of an April 2003 letter.

As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). In this regard, the competent medical evidence of 
record includes, inter alia, psychiatric diagnoses of a mood 
disorder, depression, bipolar disorder, dysthymia and 
depressive neurosis, but there is no documentation of a 
diagnosis of PTSD. In fact, the February 2007 VA fee-basis 
examination report shows that after reviewing the veteran's 
c-file, obtaining the veteran's history, and performing a 
mental status examination, the physician concluded that the 
veteran did not meet the criteria for PTSD as per the DSM-IV. 
There are no contrary medical opinions of record.

As such, the Board finds that the preponderance of the 
evidence demonstrates that the veteran does not have a 
current diagnosis of PTSD. As noted above, service connection 
cannot be established without a current disability. Brammer, 
supra. Therefore, service connection for PTSD is not 
warranted.

Acquired Psychiatric Disability

As noted above, the competent medical evidence of record 
shows psychiatric diagnoses of, inter alia, a mood disorder, 
depression, bipolar disorder, dysthymia and depressive 
neurosis. The Board finds, however, that the preponderance of 
the evidence is against a finding that any of these diagnosed 
acquired psychiatric disabilities are etiologically related 
to the veteran's period of active duty service.

There is no evidence of psychiatric complaints or diagnoses 
during the veteran's period of active duty service. The 
veteran's February 1976 discharge examination report shows 
that she denied nervous trouble of any sort and claimed that 
she did not know if she experienced any depression or 
excessive worry. The examination report reflects that on 
clinical evaluation, the veteran was found to be within 
normal psychiatric limits.  

The February 2004 VA fee-basis examination report shows that 
the veteran herself claimed that her psychiatric symptoms did 
not commence until 1981. Indeed the earliest record of 
treatment for psychiatric complaints is from September 1981 
VA treatment records, which diagnosed dysthymia and 
depressive neurosis and attributed both to a recent "breakup 
with her lover." The February 2004 VA fee-basis examination 
report shows that the examiner found that the veteran had 
symptoms that were consistent with depression, but the 
examination report does not demonstrate that the examiner 
found that the current diagnosis of depression was 
etiologically related to the veteran's active duty service.

In short, there is no competent medical evidence of an 
acquired psychiatric disability during service, and the first 
manifestations of the veteran's psychiatric complaints did 
not occur until 1981, approximately 5 years after her 
discharge from active duty service, and there is no competent 
medical evidence of record which etiologically relates the 
veteran's currently diagnosed acquired psychiatric 
disabilities to her period of active duty service. Therefore, 
the Board finds that entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, is not 
warranted.

Pension Claim

Pension is a benefit payable by VA to veterans of a period of 
war because of disability. Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4). The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations. 38 C.F.R. 
§§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1). Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income. 38 C.F.R. § 3.271(a)(1),(3). The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The veteran's application for improved pension was received 
in April 2003 and the veteran reported annual income of 
$931.00 per month in Social Security Administration benefits 
and $341.00 per month in state pension benefits for an annual 
income of $11,664. The veteran reported no spouse or 
dependent children in the April 2003 application for improved 
pension. The veteran also reported no medical expenses, in 
spite of being requested to do so in the April 2003 RO letter 
to the veteran.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497. See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. Effective 
December 1, 2003, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $6,634. Id. 
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814. Id. 
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094. Id. 
Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329. Id.

The only year for which the veteran supplied income 
information was 2003 and her reported annual income of 
$11,664 greatly exceeded the MAPR of $6,497 effective 
December 1, 2002 and the MAPR of $6,634 effective December 1, 
2003. Without sufficient verification of the veteran's income 
for the years 2002 and 2004 through 2007, the Board cannot 
determine if the veteran's income exceeded the MAPR for these 
same years.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD, is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


